PER CURIAM.
On motion of appellee, judgment of District Court of the United States for the Eastern District of Missouri affirmed on authority of decision of the Supreme Court of the United States of February 3, 1947, 67 S.Ct. 606, in the cases of Albrecht v. United States (Q. W. S. S. Realty & Investment Company v. United States; Linnenbringer, et al. v. United States, Pitman, et al., v. United States) 155 F.2d 77; 61 F.Supp. 199, and Oliver v. United States, 155 F.2d 73, 60 F.Supp. 741, holding that the landowners were not entitled to interest in addition to amount under McDowell Option Contract.